Title: From George Washington to George Measam, 8 January 1779
From: Washington, George
To: Measam, George


  
    sir.
    Head Quarters [Philadelphia] 8th Jany 1779
  
It has been represented to me that the troops of Connecticut are in great want of Shirts Stockings and Shoes—This leads me to inquire of you whether they have not received their proportion of these Articles in common with the rest of the Army—The troops in general have obtained orders for a Shirt and pair of Stockings per man—and a pair of Shoes to each that wanted—If the Connecticut Troops have not been furnished with a similar order, or the order in their favor has not been complied with—you will on receiving proper Returns for that purpose supply them in conformity to this Rule.
